CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, CHARLES H. SCHWARTZMAN, of Springfield, and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to “disability inactive” status in accordance with R.l:20-9(b).
*83IT IS ORDERED that:
1. Pursuant to R.l:20-9(b) Charles H. Schwartzman of Springfield, admitted to practice in this state in 1971, is hereby transferred to' “disability inactive” status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Charles H. Schwartzman is hereby restrained and enjoined from practicing law during the period that he remains on “disability inactive” status.
3. The Office of Attorney Ethics take such emergent protective action, pursuant to R.1:20-11(c), it deems appropriate.
4. Charles H. Schwartzman shall, pursuant to R.l:20-9(e), comply with Administrative Guideline 23 of the Office of Attorney Ethics governing suspended, disbarred, resigned or incapacitated attorneys.